DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) on 3/04/2021. As per the amendment, claims 6 and 29-30 have been amended, and no claims have been added or cancelled. Thus, claims 1, 3-6, 13-15, 17, 24, and 27-35 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13-14, 17, 24, 27-29, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Harry et al. (US Pub. 2008/0077192) in view of Tomlinson et al. (US Pat. 8,452,101).
Regarding claim 1, Harry discloses a cutaneous stimulation device (see joint covering structure 800 in Figs. 8a-8b) for mitigating knee pain (this is an intended use limitation, and the device of Harry appears capable of providing the same stimulus as the applicant to help mitigate knee pain, also see [0194] where it is mentioned that the vibrating elements are known to be able to be used for relieving pain due to muscle spasms on the attached body part), the device comprising: a first active cutaneous stimulation module configured to apply vibration to a thigh skin location of a subject (see Figs. 8a-8b where the upper set of input devices 510 (see [0088] lines 1-15 where they can be a plurality of vibratory stimulators) on the upper ridged portion 802 comprise a first active cutaneous stimulation module, and are on the thigh of the user); a first cutaneous association element configured to stably associate the first cutaneous stimulation module with the thigh skin location (see Figs. 8a-8b where upper ridged portion 802 is a bracing member that stably holds the input devices 510 in place, and the upper ridged portion 802 is on the thigh); a second active cutaneous stimulation module configured to apply vibration to a leg shank skin location of a subject (see Figs. 8a-8b where the lower set of input devices 510 (see [0088] lines 1-15 where they can be a plurality of vibratory stimulators) on the lower ridged portion 802 comprise a first active cutaneous stimulation module, and are on the shank of the user); a second cutaneous association element configured to stably associate the second active cutaneous stimulation module with the leg shank skin location (see 
Harry does disclose a sensor and a processor which work together to modulate and control the outputted vibrations of the device (transducer 402 as seen in Fig. 4 which is operatively connected to an input device 408 (analogous to input devices 510 in Fig. 8a), and see [0064] lines 1-17 where the transducer acts as a sensor to sense an input signal which can be the movement of a body segment; see [0064] lines 1-17 and Fig. 4 where transducer 402 then conveys information to signal processor 404; and see [0067] lines 1-4 where the input device is controlled by the signal processor to convey different bias signals, and further see [0066] lines 1-7 where the bias signal is adjusted by the processor based on sensed values from the transducer in order to be modified by the input device). 
Harry does not have a detailed description of the device mitigating knee pain during ambulation, nor a sensor configured to obtain gait cycle data, nor a processor configured to receive the gait cycle data from the sensor and to intermittently activate the first and second cutaneous stimulation modules in response to the received gait cycle data to activate mechanoreceptors of the somatosensory system in a manner that is sufficient to mitigate knee pain during ambulation.
However, Tomlinson teaches a similar device for delivering vibration to a user’s leg (device of Figs. 1-2), where the device delivers vibration during ambulation (see Col. 3 lines 29-34, Col. 4 lines 50-60, and Col. 5 lines 3-11), has a sensor configured to obtain gait cycle data (Col. 4 lines 50-60), and has a processor configured to receive the gait cycle data from the sensor (Col. 4 lines 50-60) and to intermittently activate the cutaneous stimulation module in 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor and processor of Harry to measure gait cycle data and activate the vibrations in response to the gait cycle data as taught by Tomlinson as it allows for the delivered vibrations to be timed at specific points during the gait cycle in order to deliver effectively timed stimulation (Tomlinson; see Col. 3 lines 29-34; and Col. 5 lines 3-11). Further, in regards to the stimulation being sufficient to mitigate knee pain, it appears that the modified Harry device has the same structure as the claimed invention and it able to deliver an identical stimulus to an identical part of a user’s body. As the claimed invention and the modified Harry device both appear to apply vibrations to the knee in an identical fashion, then the modified Harry device must be equally capable of helping mitigate knee pain.
Regarding claim 3, the modified Harry device has the first and second cutaneous association elements are configured to apply pressure (Harry see Fig. 8b where ridged portions 802 apply pressure as they passively brace against the leg with a compressive force; see [0092] lines 8-21).
Regarding claim 4, the modified Harry device has the first and second cutaneous association elements are elastic bands (Harry; see Fig. 8b where the ridged portions 802 are bands that go around the thigh and shank of the user, and the ridged portions are made of 
Regarding claim 5, the modified Harry device has the first and second active cutaneous stimulation modules are shaped objects configured to enhance stimulation (Harry; see Fig. 8a where the input devices 510 are active stimulation modules, as they can be vibrators; see [0088] lines 1-15 where the input devices are “appropriately sized and arranged to localize stimulation to a desired structure” and are thus shaped to enhance the simulation they provide).
Regarding claim 13, the modified Harry device has the gait cycle data comprises motion data (Tomlinson; see Col. 4 lines 50-60 where the sensed gait data is leg movement, which is motion data).
Regarding claim 14, the modified Harry device has the first and second cutaneous association elements.
The modified Harry device does not have a detailed description of the first and second cutaneous association elements each comprise an adhesive.
However, Harry further teaches an embodiment for a similar stimulation device where the stimulator uses adhesive to connect the stimulator to the patient (see [0108] and Figs. 10A-10B).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutaneous association elements of the modified Harry device to include an adhesive as further taught by Harry as it would help 
Regarding claim 17, the modified Harry device has the motion data comprises acceleration data (Tomlinson; see Col. 3 lines 20-30; see also Col. 5 lines 21-33 where the device gathers acceleration data of the leg as it moves).
Regarding claim 24, the modified Harry device as modified in claim 1 has a cutaneous stimulation device (Harry; see joint covering structure 800 in Figs. 8a-8b) for mitigating knee pain (this is an intended use limitation, and the device of Harry appears capable of providing the same stimulus as the applicant to help mitigate knee pain, also see Harry [0194] where it is mentioned that the vibrating elements are known to be able to be used for relieving pain due to muscle spasms on the attached body part), the device comprising: a first elastic band (Harry; upper ridged portion 802 which is a band which wraps around the leg and can be made of rubber which is elastic as seen in [0092]) comprising a first active cutaneous stimulation module configured to apply vibration to a thigh skin location of a subject (Harry; see Figs. 8a-8b where the upper set of input devices 510 (see [0088] lines 1-15 where they can be a plurality of vibratory stimulators) on the upper ridged portion 802 comprise a first active cutaneous stimulation module, and are on the thigh of the user); a second elastic band (Harry; lower ridged portion 802 which is a band which wraps around the leg and can be made of rubber which is elastic as seen in [0092]) comprising a second active cutaneous stimulation module configured to apply vibration to a leg shank skin location of a subject (Harry; see Figs. 8a-8b where the lower set of input devices 510 (see [0088] lines 1-15 where they can be a plurality of vibratory stimulators) on the lower ridged portion 802 comprise a first active cutaneous 
Regarding claim 27, the modified Harry device has the first and second cutaneous stimulation modules are configured to apply vibration at a frequency ranging from 20 to 450 Hz (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at 250 Hz).
Regarding claim 28, the modified Harry device has the processor is configured to activate the first and second cutaneous stimulation modules intermittently for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at intervals of .01 to .2 seconds).

Regarding claim 33, the modified Harry device has the first and second cutaneous stimulation modules are configured to apply vibration at a frequency ranging from 20 to 450 Hz (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at 250 Hz).
Regarding claim 34, the modified Harry device has the processor is configured to activate the first and second cutaneous stimulation modules intermittently for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at intervals of .01 to .2 seconds).
Regarding claim 35, the modified Harry device has the device is configured to modulate muscle function during gait (Tomlinson; the modified Harry device activates during the measured gait cycle as taught by Tomlinson, and thus the applied vibration occurs during the gait cycle, and the applied vibration modulates muscle function as it vibrates the muscle (see Harry [0089])).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harry in view of Tomlinson as applied to claim 5 above, and further in view of Ehrenreich et al (US Pat. 8,740,825).

The modified Harry device does not explicitly have the shaped object being a three-dimensional printed object. Examiner does note that this limitation is a product by process claim, and the determination of patentability is only on the product itself and not the means by which is was produced, and thus the shaped object of the modified Harry device meets the limitation despite not necessarily being made by three-dimensional printing. Further, the Applicant’s specification states that the cutaneous stimulation modules can be made using any convenient protocol, and lists 3-D printing as an example (see [0026] lines 30-35 of the US Publication for the Applicant’s claimed invention (US Pub. 2018/0049907)), which shows a lack of any criticality as to what method is used to create the cutaneous stimulation module.
However, Ehrenreich teaches a similar device for delivering vibratory stimulation to the somatosensory system of a user (see Col. 10 lines 13-27; see also Col. 17 lines 64-67 to Col. 18 lines 1-19 where the sensation delivered to the somatosensory system of the user is caused by vibration; see also Fig. 5 where driver 220 is the vibratory device (analogous to the active cutaneous stimulation module), and fits within an assembly housing 210), where the housing for the driver assembly can be formed by 3-D printing (see Col. 11 lines 37-45).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of making the shaped object .
Claims 15 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Harry in view of Tomlinson as applied to claim 1 above, and further in view of Hutcheon et al. (US Pub. 2013/0012850).
Regarding claim 15, the modified Harry device has a method of mitigating knee pain of a subject during ambulation, the method comprising: stably associating the first and second cutaneous stimulation modules of the device of Claim 1 with the thigh and leg shank skin locations, respectively, of the subject (Harry; see Figs. 8a-b where the upper and lower groups input devices 510 are stably held by the upper and lower ridged portions 802, which are respectively attached to the thigh and shank of the leg); and intermittently activating the first and second cutaneous stimulation modules to apply vibration to the thigh and leg shank locations during ambulation to activate the mechanoreceptors of the somatosensory system in a manner sufficient to mitigate knee pain (Harry; see [0088] where the vibratory stimulator modules are able to be sporadically turned on and off, with the power and frequency of the stimulation controlled, and further see Tomlinson Col. 2 lines 42-47 where the vibration that is in tune with the gait cycle has a designated frequency and duration such that it occurs intermittently. As the claimed invention and modified Harry device are understood to have the 
If the modified Harry device does not have a detailed description of the device specifically being used for mitigating knee pain, then it is taught by Hutcheon.
Hutcheon teaches a similar device that is wrapped around the knee of a patient to deliver vibrations, and the vibrations delivered to the knee are understood the specifically treat knee pain (see [0022] and Figs. 3-4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Harry device to be specifically used for mitigating knee pain as taught by Hutcheon as it provides the device with the additional therapeutic benefit of helping a person with knee pain by using an identical stimulus at an identical location on a user.
Regarding claim 30, the modified Harry device has the first and second cutaneous stimulation modules are configured to apply vibration at a frequency ranging from 20 to 450 Hz (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at 250 Hz).
Regarding claim 31, the modified Harry device has the processor is configured to activate the first and second cutaneous stimulation modules intermittently for a duration ranging from 0.2 to 2 sec (Tomlinson; see Col. 2 lines 42-47 and Col. 5 lines 66-67 to Col. 6 lines 1-3 where the processor of Tomlinson which is used in the modified Harry device operates the vibration unit at intervals of .01 to .2 seconds).
.
Response to Arguments
Applicant's arguments filed 3/04/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-10 of the arguments that modifying the applied Harry device with the applied Tomlinson reference would change the principle of operation of Harry. More specifically, Applicant argues that Harry discloses sub-threshold stimulation of the somatosensory system that does not activate mechanoreceptors, and that Tomlinson teaches a vibratory signal that elicits a response from the somatosensory system which would be incompatible with a device that intends to use sub-threshold stimulation. First, the required amount of stimulation needed to reach the threshold value for differs from person to person, and the amount of delivered stimulation may exceed this threshold for some users. Second, Harry does make mention of delivering stimulation above the threshold value (supra-threshold as seen in [0212]). Third, the Applicant's claims and specification do not have a distinct and specific definition for what is meant by "activate the mechanoreceptors" (at best page 10 the last paragraph of Applicant's specification, where the activation of mechanoreceptors "elicits a functional response" such as "activating the somatosensory system." No mention is made of the activation having to be above a threshold for the somatosensory system, and the stimuli 
Applicant argues on pages 10-12 of the arguments that one of ordinary skill in the art would not combine Harry and Tomlinson, as there is no motivation to combine, and Harry would not benefit from timing stimulation with the gait cycle as taught by Tomlinson. First, Harry does recognize the importance of somatosensory information being coordinated with the gait cycle of a patient for improved sensorimotor control ([0073]). Further, Tomlinson explicitly teaches that the timing of vibrostimulation with a gait cycle helps with detection of events such as heel strikes or falling, as well as adapting the stimulation to better fit the style of ambulation the patient is undergoing (col. 5 lines 3-20 and Col. 6 lines 22-40).
Thus, the arguments are deemed not persuasive, and the above rejections hold.
Conclusion                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785     

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785